Opinión de conformidad emitida por el
Juez Asociado Señor Negrón García.
Al suscribir nuestra conformidad con la opinión del Tribunal, confirmatoria de la sentencia del Tribunal Superior, Sala de San Juan (Hon. Arnaldo López Rodríguez, Juez), de 30 de septiembre de 1987, evocamos que el “cincel del legis-lador o del jurisconsulto trabaja en la carne viva”.(1)
A tono con esa realidad, debimos haber acogido y hacer viable el reclamo del demandante y apelado Noriega Rodrí-guez de resolver y certificar prontamente la decisión en estas apelaciones con suficiente antelación a las elecciones generales de 8 de noviembre de 1988. La legitimidad de ese pedido se desprende diáfanamente del escrito de Noriega Rodríguez denominado “Moción sobre interés público en la adjudicación de la controversia”, de 1ro de junio de 1988.(2)
*693hH
La génesis que dio paso a la práctica de la Policía de ofi-cialmente levantar, actualizar y preservar expedientes de *694personas —y una lista y tarjeteros como contrarreferen-cias— fundados únicamente en su afiliación o preferencia política, es una cara triste de nuestra historia como Pueblo, matizada por distintos prismas y serias tribulaciones polí-ticas en cuanto al destino incierto de nuestra relación con Estados Unidos.(3) Es contraria y quebranta “la fórmula conciliatoria política acuñada oficialmente en la frase Estado Libre Asociado. Más allá de sus voces gramaticales, esta frase es la combinación histórica de los sentimientos vivos tripartitas ideológicos que se respetaron y quedaron incrus-tados en la Constitución”. (Énfasis suprimido.) P.I.P. v. C.E.E., 120 D.P.R. 580, 630 (1988). Esta práctica constituye un capítulo en el que el país se subdesarrolló constitucio-nalmente.
La delicada misión de rescatarla ha correspondido al Po-der Judicial. Al hacerlo, nos ha animado el pensamiento de que el jurisprudente orienta “su propia tarea y los instru-nentos que maneja hacia preocupaciones que hunden sus ra-íces en la conciencia social, y reaccion[a] con aquellos instrumentos para tratar de superar las contradicciones sociales y la perpetuación de las desigualdades. Descubrirá que la Justicia no es simplemente un dar a cada uno lo suyo, sino interrogarse si en el entorno sociológico en el que está inmerso, realmente se da a cada uno lo suyo”. (Énfasis su-plido.) A. Díaz Suárez, Los jueces ante la crisis de la justicia, 523 Rev. Gen. Der. 1669, 1674 (1988).
Atendiendo esa función y la visión piramidal de nuestra Constitución, reafirmamos sin ambages que “[h]a quedado rezagada la época en que el Estado podía cubrir con el manto del misterio y el silencio sus asuntos arbitraria y caprichosa-mente”. Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153, 158 (1986); Soto v. Secretario de Justicia, 112 D.P.R. 477, 497 (1982).
*695Aunque ciertamente convergen en esta apelación múlti-ples derechos fundamentales, todos repercuten sobre aquel más sagrado y de mayor carga valorativa: la libertad de con-ciencia que es la voz espiritual más íntima del ser humano. “En nuestra sociedad democrática, el Estado no tiene juris-dicción sobre los dictados de conciencia y sentimientos indi-viduales del ser humano. Solamente cuando los pensa-mientos y emociones salen del mundo interior de las ideas y se exteriorizan o traducen en acciones que directa o indirec-tamente afectan perjudicialmente a otros individuos, se acepta su participación.” (Énfasis suplido.) Figueroa Ferrer v. E.L.A., 107 D.P.R. 250, 281 (1978). Después de todo, la intimidad está inexorablemente vinculada no sólo a la perso-nalidad, sino a la libertad de expresión política, fundamento de una sociedad libre. En este caso, “la gravedad de la inva-sión a la vida privada del ciudadano se acentúa por la coinci-dencia de tres elementos: la posibilidad casi ilimitada de recolección de informaciones personales por parte de insti-tuciones públicas y privadas, por el rapidísimo acceso al total complejo de informaciones obtenidas por su tratamiento por procedimientos electrónicos de elaboración y la elevada circulación de la información”. (Énfasis suplido.) A.M. Romero Coloma, Derecho a la información y libertad de expre-sión, Barcelona, Ed. Bosch, 1984, pág. 8.
HH hH
Por décadas el Estado, quien paradójicamente era el lla-mado a promover y mantener la convivencia ordenada y pa-cífica en el país, ha actuado silenciosamente al margen de la Constitución.
Las llamadas “listas de subversivos” son rémoras para nuestra democracia. Constituyen llaves de acceso oficial a la represión sutil, directa o indirecta, e indiscriminada. Más allá del simple catálogo documental, en su esencia, las listas y ficheros mantienen un estigma humillante y vejatorio que *696atenta contra la dignidad, la intimidad y los derechos de ex-presión y libre asociación de miles de ciudadanos.
Si algún valor decisorio tiene el dictamen judicial de autos, es detener la práctica de asociar necesariamente al movimiento independentista del país con actos de violencia y conducta criminal. Aunque no es exclusiva, es contra éste, principalmente, que la injusticia ha sido grande. No po-demos cerrar los ojos. “‘Los Jueces no viven en un vacío. Sabemos lo que el resto de la comunidad sabe.’” Pueblo v. Marrero, 79 D.P.R. 649, 658 (1956). A fin de cuentas, “nues-tro papel, aunque limitado, no se desarrolla en un vacío. Cuando los hechos son suficientemente abrumadores, hasta los tribunales pueden tomar conocimiento judicial de los mismos, y de ese modo evitar en parte la censura expresada por Bentham al efecto de que el arte de la jurisprudencia consiste en desconocer metódicamente lo que todo el mundo sabe”. (Énfasis suplido.) Ballester v. Tribunal de Apelación, 61 D.P.R. 474, 507-508 (1943). No es la primera vez que de-tectamos “la aplicación selectiva y discriminatoria de la ley por razones políticas”. Pueblo v. Arandes de Celis, 120 D.P.R. 530, 551 (1988). Máxime, cuando el ideario indepen-dentista en su gran mayoría ha estado integrado y está cons-tituido por hombres y mujeres honrados, cuyos trabajos y esfuerzos han aportado tanto a nuestro desarrollo material, espiritual, jurídico y cultural.
Esta vieja práctica nunca debió entronizarse. Aunque es típica del fascismo aterrador o de las dictaduras castrantes, en ocasiones ha germinado en países de tradición democrá-tica. (4) Puerto Rico no ha sido la excepción. Constituye una mancha en nuestra vida colectiva de Pueblo que difícilmente *697será borrada. Para lograr su erradicación total, evitar su re-surgimiento y que no vuelva a prender en las futuras genera-ciones, merece la más enérgica y unánime condena. Atenta contra los más elementales derechos civiles, humanos y cons-titucionales. Se presta para persecuciones, cacerías de brujas y para acallar justos reclamos. Equivale a sustituir la ley por la fuerza; la democracia por el totalitarismo. Ha per-mitido criminalizar el ideario politico de la independencia y convertido la útil facultad investigativa de la Policía — como función legítima disuasiva del delito— en disuasiva de la libertad. “Los problemas sociales deben resolverse examinando las leyes de la vida, las que no se comprenden en su verdadera extensión como no sea remontándose a sus fuentes. El principio de la utilidad social para salvaguardia de los derechos individuales, es antecedente que debe to-marse en cuenta. Para ello se admite la subordinación de la minoría a la mayoría, siempre que no se rocen los derechos propios de la individualidad. Ejercerlos de otra manera, es usar de la superstición que acuerda derechos absolutos a los gobiernos, en razón del derecho divino de las mayorías. La fuente de la autoridad del Estado no es celestial, sino te-rrestre. La teoría utilitaria no puede justificar excesos. Es por eso que no creemos que pueda existir ningún régimen de gobierno respetuoso del individuo si no es sustentado sobre el principio de la legalidad. La legalidad a su vez tiene un símbolo: el régimen constitucional.” (Énfasis suplido.) C.A. Ayarragaray, El Ministerio Público y la libertad, XXXII Rev. C. Abo. Buenos Aires 209, 235-236 (1954).
Sin controles, la labor investigativa gubernamental nece-saria es dañina. Tiene el peligroso potencial de transfor-marse e institucionalizarse en espionaje oficial, capaz de sofocar el respetable derecho al pensamiento honrado, aun-que éste signifique una postura de radical desavenencia ideo-lógica frente al Estado y a las mayorías. Incide en el derecho *698a la disidencia, materia prima natural e insustituible que abona las raíces del árbol de la democracia.
La práctica de documentalmente lacrar como estigma el disentimiento de quienes mantienen un criterio que el Es-tado o una mayoría intransigente considera una “amenaza” a su seguridad atenta crudamente contra el derecho elemental a la libre expresión individual. Tiende a limitar y a condicio-nar el surgimiento y desarrollo de los partidos políticos. Ello inclina peligrosamente la balanza hacia el Estado y sólo favo-rece a aquellos partidos políticos y sus miembros que ideoló-gicamente han propulsado afianzar el vínculo permanente con Estados Unidos. P.I.P. v. E.L.A., supra.
1 — 1 hH l.
La compleja tarea reservada al foro judicial para reme-diar este mal, por imperativo, no es perfecta. Aspira a dise-ñar y poner en vigor un mecanismo procesal que subsane, aunque sea parcialmente, los perjuicios sufridos por miles de ciudadanos. Las medidas adoptadas por el ilustrado tribunal de instancia intentan poner fin a la práctica del “fichaje”, a la par que hacen viable la recuperación de los expedientes por parte de los afectados para cualesquiera fines lícitos. Como remedio humano, la experiencia nos revelará sus defectos. Goza, sin embargo, de la suficiente flexibilidad para que, so-bre la marcha, puedan hacerse los reajustes necesarios de modo que no se afecten otros importantes derechos ciuda-danos o se ponga al Estado en la precaria situación de no poder desempeñar cabalmente sus funciones investigativas legítimas. “Las aportaciones de la labor judicial al conglome-rado social se reconocen fácilmente en tiempos de crisis y cambio social en los que, al cuestionarse la vigencia de ciertas normas generales, se impone una mayor dosis de cre-atividad y remodelación de la materia jurídica.” Díaz Suárez, supra, pág. 1673.

*699
>

Frente a la preeminencia de los derechos violados, los se-ñalamientos de errores procesales levantados por el Estado se abstraen de la realidad de los seres humanos de carne y hueso y del alcance de la verdadera naturaleza y magnitud de la lesión espiritual incurrida. No es suficiente el acto de contrición en aceptación de su inconstitucionalidad. No es posible sostener que nos enfrentamos a un simple reclamo que sólo afecta a los protagonistas litigantes, el represen-tante David Noriega Rodríguez y el Ledo. Graciany Miranda Marchand. En juego están los derechos constitucionales vio-lados de un considerable sector de nuestros ciudadanos que, aunque innominados, son acreedores a nuestra mayor pro-tección.
Por años el Estado hizo caso omiso a voces libertarias que clamaron su repudio. (5) Aun así, mantuvo un absoluto mu-tismo y continuó impasiblemente, de manera oculta, la prác-tica. Ante esa dolorosa realidad, ¿con qué fuerza legal y moral puede reclamar ahora nuestra abstención e insistir en abrogarse y recobrar la prerrogativa —que antes tuvo y no ejerció— de establecer el procedimiento conducente a la eli-minación de tan funesta práctica? Tuvo como cómplices el conformismo material mayoritario y el adormecimiento de la conciencia colectiva. No podemos olvidar que “[piara recupe-rar su libertad el hombre necesita, ante todo, recobrar una conciencia plena de la realidad. Saber, en otros términos, que derribados los tiranos, abandonadas las ideologías, con-quistado el bienestar y la seguridad material, no es un hombre libre. Que a las tiranías visibles y concretas de antaño se han sustituido mil tiranías invisibles, a las cuales es pre-ciso identificarlas y llamarlas a cada una por su nombre. *700Saber, en definitiva, que la libertad debe ser entendida a la vez como verdad, como amor y como comprensión humana”. (Énfasis suplido.) G. Uscatescu, Aventura de la Libertad, Madrid, Centro de Estudios Constitucionales, 1966, pág. 113 y ss.
Pocas veces en la historia de este Foro nos hemos con-frontado con una situación que amerite tan enérgica y re-suelta adjudicación remedial. Por laudable que sea, no basta el tardío arrepentimiento y la intención rectificadora guber-namental. La memoria es corta, los dirigentes políticos cam-bian y la historia puede repetirse. “Frente a la tentación permanente de las élites gobernantes de concebir la legali-dad como instrumento coyuntural de dirección y rectifica-ción de la acción política, sólo puede alzarse la conciencia del nuevo papel histórico del juez, en cuanto defensor de es-tructuras jurídicas muy profundas y garantes del respeto y vigencia a unos valores que no son producto de un pacto político o de una coyuntura social, sino que pertenecen al legado y al ideal humanista de occidente.” (Énfasis suplido.) Díaz Suárez, supra, pág. 1675.
—O—

(1) Prólogo de Leopoldo Alas a la traducción española de la obra de R. Von Ihering, La Lucha por el Derecho, Buenos Aires, Ed. Perrot, 1958, pág. 31.


(2) Las razones justificativas de este trámite prioritario surgen diáfana-mente del referido escrito, en específico los párrafos siguientes:
“4. Las partes de epígrafe han sometido sus respectivos alegatos, quedando sometido el caso para decisión final en los méritos el 11 de marzo de 1988.
“5. Está próximo el periodo de receso judicial de este Tribunal que comienza el 30 de junio de 1988 y se extiende hasta el 1ro. de octubre de 1988.
“6. La parte demandante compareciente tiene una seria preocupación de que la congestión del calendario, unido al receso judicial, impida a nues-tro Pueblo y a miles de ciudadanos perjudicados por las actuaciones ile-gales y ultravires del Estado en autos, conocer el resultado del caso y las implicaciones de la intervención de la maquinaria estatal en todo este asunto, particularmente, de los funcionarios de más alta jerarquía en el Gobierno, antes de las Elecciones del 8 de noviembre de 1988; cuando se enjuicia la gestión gubernamental y se constituye un gobierno democrá-tico del pueblo, para el pueblo y por el pueblo. Cf. Dávila v. Supt. de Elecciones, 82 D.P.R. 264, 279 (1960).
“7. Este honorable Tribunal no ha vacilado nunca en dar preferente aten-ción en su calendario a los asuntos revestidos de la mayor importancia e interés público, acortando términos, emitiendo remedios urgentes y a[u]n adoptando decisiones en un plazo relativamente breve cuando las *693circunstancias particulares de un caso lo demandan. Regla 50 del Reglamento del Tribunal Supremo, 4 L.P.R.A., Ap. I-A. Ortalaza v F.S.E., 116 D.P.R. 700, 703-[7]04, escolio 2 (1985[)]. Ello es así po[rq]ue la dilación en el procedimiento judicial frustra el propósito cardinal que lo inspira: justicia lenta no esjustici[a —P]ueblo v[.] Pérez Cruz, 103 D.P.R. 44, 46 (1974)— ‘lo cual constituye la política judicial establecida por este foro con miras a lograr una justicia rápida y eficiente’. Heftler Const. [Co.] v. Tribunal Superior, 103 D.P.R. 844, 846 (1975); Fine Art Co. v. Tribunal Superior, 102 D.P.R. 451, 455 (1974); In [r]e Díaz García, 104 D.P.R. 171, 172 (1975). Véase, Art. 6.1 de la Convención Europea de Derechos Humanos, Mauro Cappelletti, Fundamentals Guaranties of the Parties in Civil Litigation, Studies in Comparative Law, Milán, Ed[.] Dott. A Giuffre, 1973, pág. 250.
“8. Toda la población votante de Puerto Rico tiene un legítimo interés en el resultado de este caso, para poder informarse y ejercer consciente e inteligentemente su derecho al voto en las elecciones de 1988, evaluando la conducta y actitud de los gobernantes, sobre aspectos vitales tales como la dignidad del ser humano, la libertad de pensamiento, palabra y asociación, la intimidad y vida privada del ciudadano, derechos seria-mente lesionados en autos por las actuaciones del Estado, según ha que-dado demostrado en este caso. Como ha señalado este Tribunal, ‘[l]a premisa es sencilla: Sin conocimiento de hechos no se puede juzgar; tam-poco se puede exigir remedios a los agravios gubernamentales mediante los procedimientos judiciales o a través del proceso de las urnas cada cuatro (4) años’. Soto v. Secretario d]e Justicia, 112 D.P.R. 477, 485 (1982); E. Rivera Ramos, La Libertad de Información: Necesidad de su Reglamentación en Puerto Rico, XLIV Rev. Jur. U.P.R. Núms. 1-2, pág[s], 67, 69 (1975).
“9. Existe una alta probabilidad de que pudieran prescribir delitos por vio-laciones a los derechos civiles, quedando impunes los culpables por un retraso de la justicia, Pueblo v. Oliver Frías, Res. el 4 de febrero de 1987 (CA-87-7); o que se destruya, manipule o remueva información ilegal-mente obtenida en poder del Estado por el simple transcurso del tiempo; frustrándose a su vez el derecho de los perjudicados de obtener un reme-dio rápido y eficaz en reparación a los agravios de patente intensidad que fueron objeto por las actuaciones ilegales del Estado. Pierson Muller v. Feijoó [I], 106 D.P.R. 838, 850 — [8]51 (1978); [v]éase, 4 Diario de Sesio-nes de la Convención Constituyente 2564 (1961). El interés público de que no se continúen erosionando estos derechos, a estas alturas ya gra-vemente vulnerados y socavados, aconseja la más pronta intervención judicial y prevención de cualquier tardanza en resolver la controversia.” Caso Núm. CE-87-665, Parte I, Moción sobre interés público en la adju-dicación de la controversia, págs. 2-3.


(3) I. Acosta, La Mordaza, Río Piedras, Ed. Edil, 1987, págs. 233-238.


(4) Su penetración ha alcanzado jueces que en el descargo de su misión han asumido posiciones contrarias a las de las clases y mayorías ideológicas gober-nantes. No es, pues, de extrañarse que haya irrumpido en el recinto judicial de mayor jerarquía federal. Véase FBI Kept a File on Supreme Court, The New York Times, 21 de agosto de 1988.


(5) Informe de la Comisión de Derechos Civiles, 2 Der. Civ. 41-54 (1973); Informe del Comité del Gobernador para el Estudio de los Derechos Civiles en Puerto Rico, 1 Der. Civ. 85, 98 (1973).